DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ramjit et al. (previously cited in Office Action 11/4/2021) in view of Hay (US 2018/0163530).
	Regarding claims 25 and 26, Ramjit et al. discloses a method for monitoring drilling in a wellbore, the method comprising: 
releasing a wireless data retrieval device (Fig. 1, element 106, see section 0028) within a drill string disposed in the wellbore; 
forcing fluid downhole through the drill string (as disclosed in section 0028) such that the wireless data retrieval device travels in the fluid through a fluid outlet (opening in the bit as disclosed in section 0028, see also section 0042) in a drill bit connected to the drill string; 

 transferring the data from the wireless data retrieval device (see section 0042, wherein the wireless data is acquired (transferred) after the device 106 travels out of the bit of the drill string as disclosed in section 0042).
Ramjit et al. does not specifically disclose retracting a data retrieval device tether physically connected to the wireless data retrieval device and transferring the data from the wireless data retrieval device after the retracting.  Ramjit et al. further does not specifically disclose transferring the data along a data transmission line connected to the data retrieval device.  However, Hay also discloses monitoring drilling in a wellbore through the use of a data retrieval device (ranging probe as disclosed in section 0016) which includes retracting the ranging probe tether (wireline cable as disclosed in sections 0016 and 0025) physically connected to the wireless data retrieval device (ranging probe) and transferring the data (as disclosed in section 0025) from the wireless data retrieval device after the retracting (as disclosed in section 0025).  Hay further discloses (see section 0025) transferring the data along a data transmission line (wireline as disclosed in section 0025) connected to the data retrieval device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method/device or Ramjit et al. with the teachings of the retractable ranging probe as disclosed by Hay since Hay states the ranging probe is robust to operate in a variety of downhole environments.


Allowable Subject Matter

4.	Claims 1-9, 11-19, and 23 are allowable over prior art references. 

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        February 10, 2022